Citation Nr: 9907209	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  96-07 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for lumbosacral 
strain secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1963 to March 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the Boise, 
Idaho, Regional Office (RO).  That determination, in 
pertinent part, held that new and material evidence had not 
been received to reopen the veteran's claim for service 
connection for lumbosacral strain.  The Board notes that the 
veteran's claim is currently under the jurisdiction of RO 
located in Los Angeles, California.

The veteran was afforded a personal hearing at the RO in 
March 1997.  In addition, the veteran was afforded a formal 
hearing at the RO before a member of the Board in December 
1998.  The member of the Board who held the hearing is making 
the decision in this case and is the signatory to this 
decision.

It should be noted that this case was originally developed on 
the additional issue of entitlement to an increased rating 
for a left knee disability; specifically, post-operative 
status internal derangement of the left knee.  However, at a 
conference held before the above-mentioned December 1998 
formal hearing, the veteran indicated that that he wished to 
withdraw this issue from appellate consideration inasmuch as 
he had recently received an increased rating for his left 
knee disability.


REMAND

A review of the September 1995 rating action and the November 
1995 Statement of the Case reflects that the RO's denial of a 
petition to reopen a claim for service connection for 
lumbosacral strain secondary to his service-connected left 
knee disability was based in part on the following: "there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  This is the standard for 
determining new and material evidence as set forth by the 
United States Court of Appeals for Veterans Claims (Court) in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) set forth new guidance 
regarding the adjudication of claims for service connection 
based on the submission of "new and material evidence."  In 
the case of Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the Court impermissibly ignored 
the definition of "material evidence" adopted by VA under 
38 C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38 U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin that required reopening of claim on the 
basis of "a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" of the case was declared 
invalid.  Thus, the legal standard that remains valid, 
38 C.F.R. § 3.156(a), requires that in order for new evidence 
to be material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

The Court has held that its precedent decisions must be given 
full force and effect immediately, even when VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  Consequently, as this 
case remains in appellate status, a remand to the RO is 
appropriate for the purpose of readjudication of the 
appellant's claim pursuant to the holding in Hodge, supra.  
See also Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

In addition, the Board points out that the veteran has not 
been informed of the applicable laws and regulations 
pertaining to secondary service connection; specifically, 
38 C.F.R. § 3.310 (1998).  See also Allen v. Brown, 7 Vet. 
App. 439 (1995).  The Court, in Allen, supra, held that a 
claimant is entitled to service connection on a secondary 
basis when it is shown that the claimant's service-connected 
disability aggravates a nonservice-connected disability.  The 
Court stated that, pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.

The Board also points out that the veteran claims that he has 
been informed by a VA physician that his back disorder is, in 
essence, related to his service-connected left knee 
disability.  See transcript of December 1998 formal hearing 
at p. 9.  See also VA Form 21-4138, Statement in Support of 
Claim, received by VA in June 1990.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information about all post service 
treatment he has received for his low 
back disorder.  The RO should then 
attempt to obtain copies of all records, 
not already included in the claims 
folder, referable to any identified 
treatment and associate these records 
with the veteran's claims folder.  Any 
authorization necessary for the release 
of additional documents shall be obtained 
from the veteran.  The RO should also 
inform the veteran that he may submit 
additional evidence and argument in 
support of his claim.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

2.  The RO should request the veteran to 
identify the name of the VA physician who 
informed him that his back problems were 
caused by his service-connected left knee 
disability.  See transcript of December 
1998 formal hearing at p. 9; VA Form 21-
4138, received by VA in June 1990.The RO 
should then contact the named physician 
in an effort to obtain an opinion as to 
the etiologically relationship, if any, 
between the veteran's low back problems 
and his service-connected left knee 
disability.

3.  The RO should also attempt to secure 
copies of all VA medical records 
pertaining to the veteran dated from 
April 1998, to include those dated in 
December 1998.  See December 1998 formal 
hearing transcript at p. 9.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any low back 
disorder.  The RO should also inform the 
veteran of the consequences of failing to 
appear for a scheduled examination 
without good cause.  All testing deemed 
necessary should be performed.  The 
claims folder and a copy of this Remand 
are to be made available to the examiner 
for review before the examination.  If a 
low back disorder is present, it is 
further requested that the examiner 
render an opinion as to whether it is as 
likely as not that any disability 
diagnosed involving the low back was 
caused or is aggravated by the service-
connected left knee disability.  If 
aggravation is found, the examiner is 
requested, to the extent possible, to 
specify the degree of aggravation.  A 
complete rational for any opinion 
expressed should be included in the 
examination report.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record in light of all of the evidence 
received since the Supplemental Statement 
of the Case (SSOC) issued in September 
1998 and consider the holding in Hodge, 
supra, regarding whether the evidence 
submitted is new and material so as to 
allow reopening of the previously denied 
claim according the specific criteria set 
forth under 38 C.F.R. § 3.156(a).  See 
also 38 C.F.R. § 3.310 (1998); Allen, 
supra.  Thereafter, the RO should, 
following any additional development 
deemed necessary, readjudicate the 
veteran's claim currently on appeal.

If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a SSOC, to include 
consideration of 38 C.F.R. § 3.310 (1998), which should 
include and afforded the specified time within which to 
respond thereto with additional argument and/or evidence.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless he is further 
informed.  While regretting the delay involved in remanding 
this case, it is felt that to proceed with a decision on the 
merits at this time would not withstand Court scrutiny.

(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -


